Exhibit  10.9.2.1
Execution Version
 
 
AMENDMENT NO. 1 TO
 
SENIOR SECURED PROMISSORY NOTE
 
THIS AMENDMENT NO. 1 TO SENIOR SECURED PROMISSORY NOTE (this “Amendment”), dated
as of December 16, 2010, is made by and among CAPRIUS, INC., a Delaware
corporation (“Caprius”), M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC., a Delaware
corporation (“M.C.M.”), M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD., an Israeli
corporation (“M.C.M. Israel”) (Caprius, M.C.M. and M.C.M. Israel may be
individually referred to as a “Borrower” and collectively referred to as the
“Borrowers”), and VINTAGE CAPITAL GROUP, LLC, a Delaware limited liability
company (together with its successors and assigns, the “Purchaser”).
 
R E C I T A L S
 
WHEREAS, the Borrowers and the Purchaser are parties to that certain Securities
Purchase and Sale Agreement, dated as of September 16, 2009, (as amended
(including, without limitation, by that certain Amendment No. 1 to Securities
Purchase and Sale Agreement, dated as of September 8, 2010, that certain
Amendment No. 2 to Securities Purchase and Sale Agreement, dated as of
November 4, 2010, and that certain Amendment No. 3 to Securities Purchase and
Sale Agreement, dated as of November 18, 2010), restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”);
 
WHEREAS, pursuant to and in accordance with the Purchase Agreement, the
Borrowers issued that certain Senior Secured Promissory Note, dated as of
September 16, 2009, in favor of the Purchaser (as amended, restated,
supplemented or otherwise modified from time to time, the “Note”);
 
WHEREAS, the Borrowers and the Purchaser have agreed to amend the Note as set
forth herein; and
 
WHEREAS, capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Note.
 
A G R E E M E N T
 
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration paid by each party to the other, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
1.           Amendment to Note.  Effective upon the Amendment No. 1 Effective
Date, Section 2 of the Note is hereby amended and restated in its entirety as
follows:
 
 “2.           Payment of Principal; Maturity Date.  The Borrowers agree jointly
and severally to pay in full (a) the entire outstanding principal balance of
this Note and the PIK Notes, (b) all accrued and unpaid interest on this Note
and the PIK Notes, and (c) all other unpaid amounts owing under this Note and
the PIK Notes, on the earlier of (i) February 1, 2011 and (ii) the termination
of that certain Agreement and Plan of Merger, dated as of November 10, 2010, by
and among the Purchaser, Capac Co. and Caprius (such earlier date, the “Maturity
Date”).  This Note may not be prepaid except as provided in Section 3.”
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Amendment Fee.  On the Amendment No. 1 Effective Date (as defined
below), the Purchaser shall be deemed to have earned, and the Borrowers hereby
jointly and severally agree to pay the Purchaser, an amendment fee (the
“Amendment Fee”) of Ten Thousand Dollars ($10,000).  Such fee is nonrefundable
and is fully earned and payable upon the effectiveness of this Amendment and the
Borrowers acknowledge and agree that they shall be deemed to have requested an
Advance on the Amendment No. 1 Effective Date in an amount equal to the
Amendment Fee.
 
3.           Conditions Precedent to Effectiveness.  This Amendment shall be
effective upon the first day that all of the following are satisfied (the
“Amendment No. 1 Effective Date”):
 
(a)           The Purchaser’s receipt of a counterpart hereof duly executed by
the Borrowers;
 
(b)           The Purchaser’s receipt of the Amendment Fee; and
 
(c)           The representations and warranties of the Borrowers contained in
this Amendment and the Purchase Agreement shall be true and correct.
 
4.           Representations and Warranties of the Borrowers.  Each Borrower
makes the following representations and warranties to the Purchaser, each and
all of which shall survive the execution and delivery of this Amendment:
 
(a)           This Amendment has been executed and delivered by duly authorized
representatives of each Borrower, and the Note, as modified and amended by this
Amendment, constitutes a legal, valid and binding obligation of such Borrower,
and is enforceable against such Borrower in accordance with its terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally; and
 
(b)           After giving effect to this Amendment, all of the representations
and warranties of the Borrowers contained in the Purchase Agreement continue to
be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” or “Material Adverse Change” in the text thereof, which representations
and warranties shall be true and correct in all respects subject to such
qualification) on and as of the date hereof as though made on and as of such
date, except to the extent that any such representation or warranty expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” or “Material Adverse Change” in the text thereof, which representations
and warranties shall be true and correct in all respects subject to such
qualification) on and as of such earlier date.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           No Waivers.  The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of the
Purchaser under the Purchase Agreement, the Note or any of the other Investment
Documents, nor constitute a waiver of any provision of the Purchase Agreement,
the Note or any of the other Investment Documents.  This Amendment shall not
constitute a modification of the Purchase Agreement or the Note or a course of
dealing between the Borrowers, on the one hand, and the Purchaser, on the other
hand, at variance with the Purchase Agreement, the Note and the other Investment
Documents such as to require notice by the Purchaser to the Borrowers to require
strict compliance with the terms of the Purchase Agreement, the Note and the
other Investment Documents in the future, except as expressly set forth herein.
Each Borrower acknowledges and expressly agrees that the Purchaser reserves the
right to, and does in fact, require strict compliance with all terms and
provisions of the Purchase Agreement, the Note and the other Investment
Documents and reserves and preserves its rights, remedies and powers with
respect thereto.  No Borrower has knowledge of any challenge to the Purchaser’s
rights arising under the Investment Documents or the effectiveness of the
Investment Documents.
 
6.           Effect on Investment Documents.
 
(a)           The Note, as amended hereby, the Purchase Agreement, and each of
the other Investment Documents shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects.
 
(b)           Upon and after the effectiveness of this Amendment, each reference
in the Note to “this Note,” “hereunder,” “herein,” “hereof” or words of like
import referring to the Note, and each reference in the other Investment
Documents to “the Note,” “thereunder,” “therein,” “thereof” or words of like
import referring to the Note, shall mean and be a reference to the Note as
modified and amended hereby.
 
(c)           To the extent that any terms and conditions in any of the
Investment Documents shall contradict or be in conflict with any terms or
conditions of the Note, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Note as modified or amended hereby.
 
(d)           This Amendment is an Investment Document.
 
7.           Fees, Costs and Expenses.  The Borrowers jointly and severally
agree to pay on demand all fees, costs and expenses in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable fees, costs and
expenses of counsel for the Purchaser with respect thereto and with respect to
advising the Purchaser as to its rights and responsibilities hereunder and
thereunder.  The Borrowers acknowledge and agree that they shall be deemed to
have requested an Advance (as defined in the Purchase Agreement) on the
Amendment No. 1 Effective Date in an amount equal to all such fees, costs and
expenses for which the Purchaser has received an invoice on or before such date.
 
 
 

--------------------------------------------------------------------------------

 
 
8.           Amendment.  No amendment of any provision of this Amendment or the
Note shall be effective unless the same shall be in writing and signed by each
of the Borrowers and the Purchaser.
 
9.           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AMENDMENT, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS AMENDMENT AND THE OBLIGATIONS SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.
 
[The remainder of the page is intentionally blank.]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.
 
 

 
BORROWERS:
         
CAPRIUS, INC.
                   
By:
/s/Dwight Morgan       Name: Dwight Morgan       Title:  Chief Executive Officer
 

 

 
M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC.
                   
By:
/s/Dwight Morgan       Name: Dwight Morgan       Title:  Chief Executive Officer
 

 

 
M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD.
                   
By:
/s/Dwight Morgan       Name: Dwight Morgan       Title:  Director  

 
[SIGNATURE PAGE TO AMENDMENT NO. 1 TO
SENIOR SECURED PROMISSORY NOTE]
 
 
 

--------------------------------------------------------------------------------

 
 

 
PURCHASER:
         
VINTAGE CAPITAL GROUP, LLC
                   
By:
/s/Fred C. Sands       Name: Fred C. Sands       Title:  Chairman  

 
 
[SIGNATURE PAGE TO AMENDMENT NO. 1 TO
SENIOR SECURED PROMISSORY NOTE]
 